DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed July 29, 2022 has been entered. No new matter has been added.
Claims 1 – 11 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 6, 8 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US2010/0077983).
Regarding Claim 1:
Yamada teaches a poppet valve (1), comprising: a valve body comprising a valve stem body (2), a valve head body (3) with a valve combustion face (3a), a cavity (paragraph 0023 describes engine valve 1 may have a hollow body) in one or both of the valve stem body and the valve head body, and a valve fillet body (3c) interconnecting the valve stem body and the valve head body wherein the valve fillet body has an increased thermal resistance compared to the valve combustion face (via coating 4).
	Regarding Claim 2:
Yamada teaches a thermal barrier coating (4) is arranged on the valve fillet body to provide an increased thermal resistance.
	Regarding Claim 3:
Yamada teaches the thermal barrier coating comprises ferrite particles arranged by crystal growth, by silica based inorganic compound, by spray painting of hollow ceramic balls, or by a thermal spray of Yttria-stabilized zirconia (paragraph 0028).
	Regarding Claim 5:
Yamada teaches a coating thickness is between 0.1 mm and 0.6 mm (paragraph 0025).
	Regarding Claim 6:
		Yamada teaches the valve combustion face is uncoated (Figs 1 – 3).
	Regarding Claim 8:
Yamada teaches a method for manufacturing the poppet valve according to claim 1, which method comprises the steps of: providing the poppet valve having the valve body comprising the valve stem body, the valve head body with the uncoated valve combustion face, the cavity arranged in one or both of the valve stem body and the valve head body, and a valve fillet body interconnecting the valve stem body and the valve head body; and using either atmospheric plasma spraying (APS) or high velocity oxygen fuel spraying (HVOF) to arrange a thermal barrier coating on at least part of the exterior surface of the valve fillet body surface (Fig 1 for shape of valve, paragraph 0025 on applying the coating).
	Regarding Claim 9:
Yamada teaches the poppet valve is rotated around a longitudinal axis thereof while the thermal barrier coating is arranged (paragraph 0025 – 0028).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0077983) and in view of Torii et al. (US 2018/0298792).
Regarding Claim 4:
Yamada is silent to a bond coating is interposed between the thermal barrier coating and the valve fillet body.
However, Torii et al. teaches a bond coating (23) is interposed between the thermal barrier coating and the valve fillet body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bond coat of Torii et al. in the valve coating of Yamada in order to increase heat insulation properties.

Claim 7 and 10 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0077983) and in view of Tsuneishi et al. (US 2016/0356186).
Regarding Claims  and 117:
	Yamada is silent to the cavity is filled with a heat conducting material.
	However, Tsuneishi et al. teaches a cavity (S2) is arranged in the valve body, and wherein the cavity is filled with a heat conducting material (19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cavity of Tsuneishi et al. in the valve of Yamada in order to enhance cooling properties.
Regarding Claim 10:
	Yamada is silent to the heat conducting material comprises sodium.
However, Tsuneishi et al. teaches a cavity (S2) is arranged in the valve body, and wherein the cavity is filled with sodiuem (paragraph 0045).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cavity of Tsuneishi et al. in the valve of Yamada in order to enhance cooling properties.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
On Pages 7 and 8 of the Remarks, the Applicant argues that Yamada does not teach the uncoated valve combustion face of claim 1. The Examiner disagrees and maintains the rejection because Yamada teaches combustion face 3a as shown in Figure 3. While the location of the and the extent of uncoated coverage of Yamada is not the same as the Applicant’s, the wording of the claim does not limit and specific precisely where and how much of the combustion face is uncoated. A broad but reasonable interpretation of the claim language would lead one of ordinary skill in the art that Yamada teaches a portion of the combustion face of the valve is uncoated and meets the limitation of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747